DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 13-32 are pending. Claims 1-12 are canceled. Amendment has overcome the objection to the abstract.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, “a plurality irradiation pattern elements” on line 19 should be “a plurality of irradiation pattern elements”.
  Appropriate correction is required.


Claim Interpretation
The disclosure as amended December 28, 2021 states “The respective heat conductance capabilities of the respective sub-areas may be defined by the orientation and/or position of the respective sub-areas relative to non-consolidated build material areas (directly) adjacent to the irradiation area, particularly contacting or surrounding, respectively the irradiation area. Hence, the term ‘heat conductance capability’ does not refer to a basic material property of the build material, but to the (bulk) property of a respective sub-area, particularly when it is consolidated, to conduct heat from the respective sub-area towards other areas, i.e., particularly other sub-areas, of a respective build material layer.” (page 3 of 10 in reply filed December 28, 2021). In view of the specification, claimed instances of “heat conductance capability” will be interpreted as the bulk ability (extensive) of an area to transfer heat through conduction. While the specification sets forth that this property is different from material thermal conductivity as this capability depends on system geometry and porosity, the thermal conductivity of a material does largely determine the capacity of an area formed of that material to conduct heat.
Amendment filed December 28, 2021 has rendered moot the interpretation of “a control unit” under 35 USC 112(f). 
The limitation “The method of claim 13, wherein the method is performed using a selective laser melting apparatus or a selective laser sintering apparatus” in claim 30 will be interpreted to require that a selective laser melting apparatus or a selective laser sintering apparatus performs the steps recited in claim 13. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “the irradiation area is irradiated based on an irradiation pattern comprising a plurality irradiation pattern elements” creates uncertainty because it is not clear to what extent the claimed irradiation can deviate from the recited irradiation pattern and meet the claimed irradiation “based on” that pattern. A process which irradiates according to a modified iteration of the claimed pattern still irradiates “based on” the original pattern even if the manipulation of the irradiation according to a modified iteration is fundamentally different from irradiation according to the original pattern. See MPEP 2173.05(b)(III)(E) for how addition of the word "type" to an otherwise definite expression extends the scope of an expression so as to render the expression indefinite.
As worded, the limitation “a plurality of irradiation vectors, an irradiation vector of the plurality of irradiation vectors comprises at least one first section extending in the respective first sub-area and at least one second section extending in the respective second sub-area” requires one single vector (an irradiation vector) comprise both a first section and a second section. Claims 24 and 26, and applicant’s arguments suggest that a given irradiation vector is intended to be confined to a given section. The discrepancy between claim 13 and dependent claims and arguments raises uncertainty as to what is intended to be claimed. Note that irradiating and processing some first section before irradiating some second section does not require completion of the first section before beginning irradiation of the second section; rather, the claim encompasses irradiating the first section to some extent before irradiating the second section to some extent. 
Related to the immediately preceding rejection, claims 24 and 26 recite the limitations "the plurality of irradiation vectors corresponding to first sections extending in the first sub-area” and “the plurality of second irradiation vectors corresponding to second sections extending in the second sub-area" in the first three lines of the claims.  There is insufficient antecedent basis for this limitation in the claims. Claim 13 recites the irradiation area is irradiated based on an irradiation pattern comprising a plurality irradiation pattern elements, each of the plurality of irradiation pattern elements comprising a plurality of irradiation vectors, an irradiation vector of the plurality of irradiation vectors comprises at least one first section extending in the respective first sub-area and at least one second section extending in the respective second sub-area; while claim 13 does require a plurality of irradiation elements and that each radiation element comprise a plurality of irradiation vectors, claim 13 does not establish specific pluralities of irradiation vectors which correspond to individual first or second sub-areas.
Claims 14-32 are rejected under 35 USC 112(b) because they depend on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ploshikhin (US20210129226), cited in the office action dated September 28, 2021.
Regarding claim 13, Ploshikhin discloses a method of additively manufacturing three-dimensional objects [0002]. Ploshikhin discloses determining, for respective ones of a plurality of build material layers [0002] an irradiation area (component layer) to be irradiated and consolidated by an energy beam [0005], [0012]. Ploshikhin discloses determining a first sub-area (segment) within the irradiation area having a first heat conductance capability (local heat dissipating capability) [0012]. As Ploshikhin discloses more than one segment comprising a heat conductance capability [0012], [0014], [0016-17], Ploshikhin discloses a second sub-area having a second heat conductance capability, the second heat conductance capability. Ploshikhin discloses determining heat conductance capacity (local heat dissipating capacity) by position of a segment within the irradiation area relative to a characteristic value determined by heat conductance capacity [0018], and Ploshikhin discloses using non-consolidated build material adjacent to the irradiation area (boundary 3) as a reference for the relative heat conductance capacity [0142]; therefore Ploshikhin discloses defining the heat conductance capability of both first and second sub areas by position and/or orientation relative non-consolidated build material adjacent to the irradiation area. Ploshikhin discloses irradiating with the energy beam, the irradiation area corresponding to the respective ones of the plurality of build material layers [0005], [0020]. Ploshikhin discloses irradiating the first sub-area with the lower heat dissipating capacity before processing and irradiating the are having the higher heat dissipating capacity [0018-20], [0030], [0145-150], thereby disclosing that the first heat conductance capability of the first sub-area (segments irradiated earliest) is less than the second heat conductance capability of the second sub-area (segments irradiated after irradiating the first sub-area), and that irradiating the irradiation area for the respective ones of the plurality of build material layers, comprises processing and irradiating a respective first sub-area before a respective second sub-area. Ploshikhin discloses embodiments in which the irradiation area is irradiated based on an irradiation pattern comprising a plurality of irradiation pattern elements, each of the plurality of irradiation pattern elements comprising a plurality of irradiation vectors (layout of the scanning vectors within a segment [0012], [0046], [0049], [0053], [0071], [0100], Fig. 19). Ploshikhin discloses embodiments in which a single irradiation vector traverses one segment into another ([0100-101], Figs. 19, 20), which would require an individual irradiation vector of the plurality of irradiation vectors comprises at least one first section extending in the respective first sub-area and at least one second section extending in the respective second sub-area, and as the individual vector traverses a first section within the first sub-area before a second section within the second sub-area, some degree of processing the first sub-are in the referenced embodiment disclosed by Ploshikhin ([0100-101], Figs. 19, 20) would occur before some degree of processing of a second subsection of that same embodiment disclosed by Ploshikhin ([0100-101], Figs. 19, 20). If claim 13 is intended to require complete processing of a first sub-area before processing a second sub-area and that separate pluralities of vectors correspond to separate sub-areas, Ploshikhin would meet such limitation because Ploshikhin discloses a separate embodiment in which non-adjacent, diametrically opposed segments are sequentially processed (Figs. 9-10, [0144-150], especially [0147]), and as Ploshikhin discloses that segments are defined according to irradiation (scanning) vectors [0012], [0016], [0151], the embodiment disclosed by Ploshikhin (Figs. 9-10, [0144-150]) meets the limitation that irradiation occurs according to a pattern comprising a first plurality of vectors corresponding to a first section of the first-sub area and a second plurality of vectors corresponding to a  second sub-area, the at least one first section in the respective first sub-area is processed and irradiated before the at least one second section in the respective second sub-area.
Regarding claim 14, Ploshikhin discloses that for the respective ones of the plurality of build material layers, irradiating the irradiation area comprises inputting thermal energy directionally from the first sub-area towards the second sub-area (Fig. 16, [0157]). Ploshikhin defines Gm1 and Gm2 as heat dissipation gradients [0157] thereby defining the direction of heat (thermal energy) flow.
Regarding claim 15, Ploshikhin shows that the direction of inputting thermal energy is towards a center region of the second sub-area (Fig. 16, [0157]). Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]); therefore, Ploshikhin discloses inputting thermal energy directionally from the first sub-area towards the second sub-area comprises inputting thermal energy directionally from the first sub-area towards a center region of the second sub-area.
Regarding claim 16, Ploshikhin discloses that the portion of the object with the lower heat dissipating capacity is located above non-consolidated build material of a preceding one of the plurality of build material layers; and that a portion of the object with the greater heat dissipating capacity is at least partially located above the irradiation area of the preceding one of the plurality of build material layers (Fig. 26, the heat dissipating capability increases in the direction of the middle of the component [0168]). As Ploshikhin discloses irradiating the first sub-area with the lower heat dissipating capacity before processing and irradiating the are having the higher heat dissipating capacity [0018-20], [0030], [0145-150], Ploshikhin meets the limitations that the first sub-area is at least partially located above non-consolidated build material of a preceding one of the plurality of build material layers; and/or wherein the second sub-area is at least partially located above the irradiation area of the preceding one of the plurality of build material layers.
Regarding claim 17, Ploshikhin disclosed that the region which meets the first region as applied above comprises an overhang region (overhang formed by the surface 2 Fig. 26 [0168]).
Regarding claim 18, Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, 26 [0141]), and embodiments in which this contact area is above non-consolidated build material in a preceding layer (Fig. 26, [0168], thereby showing that the orientation and/or position of the first sub-area relative to non-consolidated build material adjacent to the irradiation area comprises the first sub-area having a first contact area disposed above non- consolidated build material in a preceding one of the plurality of build material layers; and that the orientation and/or position of the second sub-area relative to non-consolidated build material adjacent to the irradiation area comprises the second sub-area having a second contact area identically of zero disposed above non-consolidated build material in the preceding one of the plurality of build material layers. See Fig. 26 of Ploshikhin which shows that only the border portion of a given layer is consolidated directly over non-consolidated material.
Regarding claim 19, as Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]), the contact area of the sub areas having the lower heat dissipating capacity at the border with non-consolidated material  is larger than the nil contact area of the sub area having the greater heat dissipating capacity at the center.
Regarding claims 20 and 21, Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]). As Ploshikhin discloses that sub-areas (segments) with the lower thermal dissipation capacity is produced first [0018-20], [0030], in showing that thermal dissipation capacity is lower at the border of the object than at the center of the object (Figs. 6, 7, 21, [0141]), Ploshikhin discloses that the first sub-area comprises a border region of the irradiation area with respect to non-consolidated build material adjacent to the irradiation area and the second sub-area comprises a non-border region of the irradiation area with respect to non-consolidated build material adjacent to the irradiation area. A perimeter area by definition at least partially surrounds the center area, thereby meeting the limitations of present claim 21.
Regarding claim 22, Ploshikhin shows several embodiments in which the irradiation area comprises a plurality of irradiation area segments (Figs 8-10, 13, 21-24), wherein the method comprises: determining, for respective ones of a plurality of irradiation area segments the first sub-area having the first heat conductance capability, and the second sub-area having the second heat conductance capability (Figs. 8-10, 13-14, 22-24).
Regarding claim 23, Ploshikhin shows that the perimeter of the manufactured three-dimensional object has a lower heat dissipating capacity at the border of the object with non-consolidated build material than at the center of the object (Figs. 6, 7, 21, [0141]), and that some segments at least partially surround other segments (Figs 8-10, 13, 21-24); therefore, Ploshikhin shows that segments of the first sub area at least partially surrounds segments of the second sub area. Note specifically that Fig. 10 of Ploshikhin shows that perimeter segments are produced before center segments.
Regarding claim 24 and 25 Ploshikhin discloses that vector parameters of process speed and energy power source can be different for different segments [0022]. Ploshikhin discloses that the direction of the gradient of the local heat dissipating capability varies for different segments [0045], and explicitly identifies gradient of the local heat dissipating capability as a vector [0045]. A difference in the direction of a property which is a vector meets the limitation of claim 25 of the pattern parameter comprises a vector orientation. While claim 25 does not require the difference in vector orientation be a difference in irradiation vector orientation, Ploshikhin does disclose that the irradiation vectors (scanning vectors) are arranged according to isolines of local heat dissipation capability [0044] which necessitates differences in irradiation (scanning) vectors for regions of different heat conductance capability. Segments formed by the irradiation vectors are arranged according to pattern elements [0143], [0153].
Regarding claim 27, Ploshikhin discloses irradiating all segments which would include those of the first sub areas according to the irradiation (scanning) vectors [0012], [0044]. Ploshikhin discloses arranging irradiation (scanning) vectors according to isolines of local heat dissipation capability [0044]. Segments formed by the irradiation vectors are arranged according to pattern elements [0143], [0153].
Regarding claims 26 and 28, Ploshikhin discloses arranging irradiation (scanning vectors in a striped/parallel arrangement (Figs. 19, 20, [0047]) which meets the parallel or stripe pattern limitations of claims 26 and 28, and patterning irradiation segments into rectangles according to the heat dissipating capability [0054-58], and rectangles would meet the checkerboard/chessboard pattern limitations of claims 26 and 28.
Regarding claim 29, Ploshikhin discloses that the method of additively manufacturing is a computer-implemented method [0013] which necessitates performing the method according to instructions. Ploshikhin discloses that the method is implemented according to instructions (commands) for an apparatus for additively manufacturing three- dimensional objects (claim 42).
Regarding claim 30, Ploshikhin discloses selective laser melting and/or as the additive manufacturing process ([0002], [0016], [0074], and discloses a system for carrying out the processes [0002], [0074]. As system which carries out selective laser sintering or melting is a selective laser melting apparatus or a selective laser sintering apparatus.
Regarding claim 31, Ploshikhin discloses that the plurality of build material layers is formed from a build material (starting material) [0002], [0074] and that the build material is powdered build material (a metallic component starting material, in the form of a powder [0002], [0074], claim 1).
Regarding claim 32, Ploshikhin discloses that the plurality of build material layers is formed from a build material (starting material) [0002], [0074], and that the build material comprises a metal (a metallic component starting material, in the form of a powder [0002], [0074], claim 1).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In remarks filed July 8, 2022, regarding rejections under 35 USC 102(a)(2) over Ploshikhin (US20210129226), applicant argues that the segmented irradiation sequence disclosed by Ploshikhin is different from the claimed process. Applicant specifically argues that  “Ploshikhin makes no disclosure regarding an irradiation area irradiated based on an irradiation pattern comprising a plurality irradiation pattern elements, each of the plurality of irradiation pattern elements comprising a plurality of irradiation vectors, an irradiation vector of the plurality of irradiation vectors comprising at least one first section extending in a respective first sub-area and at least one second section extending in a respective second sub-area, the at least one first section in the respective first sub-area being processed and irradiated before the at least one second section in the respective second sub-area” and “[m]ore specifically, Ploshikhin makes no disclosure regarding irradiation vectors being sectioned and the sections irradiated in a specific order within an irradiation pattern element as currently claimed”. 
This argument is not persuasive because, as applicant admits in arguments, “Ploshikhin discloses an irradiation strategy implementing an irradiation sequence of a segmented irradiation area in which an aspect of heat conductivity of respective irradiation area segments is considered” (page 8 of 10 of remarks, second full paragraph), which by definition of “segmented”, divides the area to be irradiated into separate smaller units. Applicant further cites paragraph [0157] of Ploshikhin which is one of several instances in the Ploshikhin reference, in addition to [0012], [0016], [0151], among other positions where Ploshikhin establishes that the individual segments are defined by irradiation (scanning) vectors. Defining an irradiation strategy which establishes that a plurality of segments is defined by irradiation vectors, as disclosed by Ploshikhin, does base irradiation on an irradiation pattern comprising a plurality of irradiation pattern elements, each of the plurality of irradiation pattern elements comprising a plurality of irradiation vectors (note that Ploshikhin explicitly discloses vectors in the plural [0012]). The embodiment disclosed by Ploshikhin in Figs. 9-10, and paragraphs  [0144-150] shows an irradiation sequence in which non-adjacent first and second segments of the irradiation area are subsequently irradiated, thereby showing some second irradiation segment (a sub-area) processed and irradiated before some second segment (sub-area). The non-adjacent segments processed in immediate succession must geometrically have different irradiation vectors. In total by disclosing individual segments, defining the irradiation scheme within segments by irradiation vectors, and sequentially processing non-adjacent segments, Ploshikhin discloses an irradiation area irradiated based on an irradiation pattern comprising a plurality of irradiation pattern elements, each of the plurality of irradiation pattern elements comprising a plurality of irradiation vectors, an irradiation vector of the plurality of irradiation vectors comprising at least one first section extending in a respective first sub-area and at least one second section extending in a respective second sub-area, the at least one first section in the respective first sub-area being processed and irradiated before the at least one second section in the respective second sub-area as the limitations appears intended to be interpreted in view of arguments and dependent claims.
Regarding applicant’s argument that “the disclosure of Ploshikhin teaches away from claim 13”, applicant is reminded that “[a]rguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102” (MPEP 2131.05). Further, applicant’s arguments would not be persuasive if claim 13 were rejected under 35 USC 103 over Ploshikhin because a reduced number of vectors is still a plurality of vectors, which is claimed, claim 13 imposes limits on one of the vectors, and a single vector which traverses both the first and second sub-areas is the only vector which can meet all limitations of claim 13 as worded which requires a single vector comprising both a first and second section. Ploshikhin discloses an embodiment in which non-adjacent segments are sequentially irradiated (Figs. 9-10, [0144-150]) which necessitates separate, not combined pluralities of vectors for a given segment; therefore, Ploshikhin is not limited to the embodiment argued by applicant in which the number of vectors in adjacent areas is reduced.
Arguments presented in the after-final response dated June 9, 2022 applicant argues that Ploshikhin fails to disclose an order of irradiating segments with respect to heat conductance capability. This argument is not persuasive because Ploshikhin states "In particular, it may in this case be provided that the segments are created starting from segments with a low reference value of the local heat dissipating capability progressively to segments with a higher reference value of the local heat dissipating capability" [0020], thereby disclosing the order which application argues. Ploshikhin further identifies irradiating according to vectors, and that the vectors are particular for a segment ([0044], Figs. 12(c), 15).
Applicant acknowledges rejection of dependent claims and argues the possibility of additional patentable limited recited therein, but applicant does not argue specific limitations recited in dependent claims beyond their dependence on the independent claim. Examiner therefore maintains rejection of dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736